DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, 9, and 17, claiming a fluid circulation assembly for a dishwasher appliance, a dishwasher appliance therewith, and method of use thereof, claiming a one or more rotation sensors for detecting rotation of a plurality of spray arms and a diverter assembly for selectively diverting a flow of wash fluid to the plurality of spray arms.
The closest prior art of record is that of U.S. Patent No. 9,763,552 to Chapman et al. (Chapman).  Chapman teaches a dishwasher with diverter assembly and method of use thereof wherein a position of the diverter assembly is based upon sensors thereof for displacing water to a plurality of spray arms/nozzles thereof.  Chapman does not teach that the rotation sensors detect the rotation of the plurality of spray arms.
The advantage of the current invention over that of the prior art to Chapman is that the current invention uses a closed loop (feedback) system wherein ultimately the position of the spray arm is used to determine the position of the diverter assembly, thereby simplifying the costs, operation, production, and servicing of the system, while increasing efficiency due to the fact that the position of the spray arm (feedback indicating a use thereof) to clean the dishes therein is more important to that of the diverter assembly because the required cleaning effect is being accomplished thereof.
Since claims 1, 9, and 17 are allowed, claims 2-8, 10-16, and 18-20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711